558 So.2d 537 (1990)
Irving FOYE, Appellant,
v.
The STATE of Florida, Appellee.
No. 89-2180.
District Court of Appeal of Florida, Third District.
April 3, 1990.
Bennett H. Brummer, Public Defender and Howard K. Blumberg, Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen., for appellee.
Before SCHWARTZ, C.J., and COPE and GODERICH, JJ.

ON CONFESSION OF ERROR
PER CURIAM.
As the state concedes, the trial court's imposition of a probationary term, which was not called for in the plea agreement, was unjustified. Simpson v. State, 467 So.2d 437 (Fla. 5th DCA 1985). Accordingly, the sentence under review is vacated and the cause remanded with directions for the trial court either to impose the sentence agreed upon or permit the appellant to withdraw his plea.